                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                    Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620




                                                             July 13, 2021

VIA ECF
Hon. Robert W. Lehrburger
United States Magistrate Judge
United States District Court                                                                                7/14/2021
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:      Gerardo Juarez, et al v. Dolly Food Corp., et al
                          Docket No.: 20-cv-06426 (RWL)

Your Honor:

       My office represents Plaintiffs in the above-captioned matter. I write to respectfully
request the Court for an extension of the deadline to submit the settlement agreement for Court
approval, from the current deadline of July 15, 2021 to July 22, 2021. Defendants consent to this
request and this is the first request of its kind.

        The reason for the within request is that counsel for the parties need additional time to
finalize some of the terms of the settlement agreement and to provide the agreement to our
respective clients for their review and signatures.

        Plaintiffs thank the Court for its time and consideration of this matter.


                                                     Respectfully submitted,


                                                    /s/ William K. Oates
                                                    William K. Oates, Esq.
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                    Attorneys for Plaintiffs


cc:     John K. Diviney, Esq. (via ECF)
        Attorney for Defendants
                                                                                  7/14/2021




                          Certified as a minority-owned business in the State of New York
